                        IN THE COURT OF COMMON PLEAS
                           WASHINGTON COUNTY, OHIO


JOSEPH D. HONEYCUTT                           )        Case No.:     11/             /224-b
    Plaintiff,                                )
                                              )
      VS.                                     )        Judge:
                                                                    L\LLIDAY
                                              )
THOR MOTOR COACH                              )
P.O. Box 1486                                 )
Elkhart, IN 46515                             )        COMPLAINT
                                              )
     and                                      )        (Jury Demand Endorsed Hereon)
                                              )
GENERAL RV CENTER                             )
3063 Greensburg Road                          )
North Canton, OH 44720                        )
    Defendants.


       Now comes Plaintiff, Joseph D. Honeycutt, by and through undersigned counsel and

states as follows:

                                        BACKGROUND

       1.      Plaintiff, Joseph D. Honeycutt, is an adult individual citizen and legal resident of

               the State of Ohio, residing at 3880 Laurel Ridge Road, Lowell, OH 45744.

       2.      Defendant, Thor Motor Coach, is a business corporation qualified to do and

               regularly conducting business in the State of Ohio, with its principal place of

               business located in Indiana and can be served at 701 County Road 15, Elkhart, IN

               46516.

       3.      Defendant, General RV Center, is a business corporation qualified to do and

               regularly conducting business in the State of Ohio, with its principal place of
     business located in Ohio and can be served at 3063 Greensburg Road, North

     Canton, OH 44720.

4.   On or about June 19, 2020, Plaintiff purchased a new 2020 Palazzo, manufactured

     and warranted by Defendant, from General RV Center (3063 Greensburg Road,

     North Canton, OH 44720) bearing the Vehicle Identification Number

     4UZACJFC2LCLX6605 (hereinafter the "vehicle").

5.   The vehicle was purchased or leased in the State of Ohio and is registered in OH.

6.   The price of the vehicle and/or the total of payments is approximately

     $207,497.00.

7.   Plaintiff states that as a result of the ineffective repair attempts made by

     Defendant, through its authorized dealer(s), the vehicle cannot be utilized for the

     purposes intended by Plaintiff at the time of acquisition and hence, the vehicle is

     worthless and/or substantially impaired.

8.   In consideration for the purchase of the above vehicle, Defendant issued to

     Plaintiff one or more written warranties on particular items.

9.   On at least six (6) occasions there was a major water leak on the kitchen slide and

     no fix to date, the refrigerator not working with no fix, the floor lifting when the

     furnace is running with the main duct leaking and causing the linoleum to rise.

     New foil tape applied. Daylight can be seen at the rear corner of the kitchen slide

     when the room is in the out position with new lower sweep seal applied. The

     touch pad in the dash cuts out over bumps and a new special order part is ordered.

     The trim on the bathroom door is falling off with new nails set in. The entry step

     rubber piece coming off and new glue applied. The air conditioner is not working
      and no fix is found, the front grill fell off with new lock nuts needed. The front

      hood not shutting and new washer and nut installed. The headlights need to be

      adjusted because they point to the ground. The white ceiling trim in the bunk

      bedroom coming off with a new ceiling ordered and new molding being snapped

      in. Water stains on the floor. Marker under the table from the manufacturer is

      appearing with new vinyl flooring being ordered. The screen in the kitchen above

      the sink is missing a clip to hold the screen in with a new clip being ordered. A

      noise is heard while driving with 4 mud flaps needing 6 screws on each, living

      room slide makes a loud squeaking noise and the slides were lubed.

10.   Plaintiff notified the Defendant and/or its Authorized Dealer(s) on one or more

      occasions, and/or formally notified the Defendant by letter of Plaintiff's present

      intention to revoke acceptance of the vehicle and requested the return of all funds

      paid toward the vehicle.



                                 COUNT I
                             OHIO LEMON LAW

11.   Plaintiff hereby reavers and incorporates by reference all statements and

      allegations previously set forth as if fully rewritten herein.

12.   Section 1345.71 through Section 1345.77 of the Ohio Consumer Sales Practices

      Act is commonly known as, and will hereinafter be referred to as, the "Ohio

      Lemon Law."

13.   Plaintiff is a "Consumer" as defined by R.C. § 1345.71(A).

14.   Defendant is a "Manufacturer" as defined by R.C. § 1345.71(B).
15.   Defendant provided an "Express Warranty" and a "Warranty" as defined by R.C.

      § 1345.71 (C).

16.   Plaintiff purchased or leased the vehicle from and/or had it serviced at

      Defendant's "Authorized Dealer[(s)]," as that term is used throughout R.C. §

      1345.71 et seq.

17.   Plaintiff reported one or more "nonconformities," as defined by R.C. § 1345.72

      (B) and 1345.71(E), to the manufacturer, through its authorized dealer, within one

      year and eighteen thousand (18,000) miles of the date of delivery.

18.   Defendant, through its authorized dealer(s), has been unable, unwilling and/or has

      refused to conform the motor vehicle to the express warranty by repairing one or

      more nonconformities within a reasonable number of attempts or a reasonable

      amount of time.

19.   Plaintiff may satisfy one or more of the presumptions in Section 1345.73.

20.   If Defendant maintains a qualified Informal Dispute Resolution Mechanism,

      Plaintiff has resorted to it at least forty (40) days prior to filing this Complaint

      and/or has pursued that process to its completion, as required by R.C. § 1345.77

      (B) and rules promulgated thereunder.

WHEREFORE, Plaintiff respectfully demands:

      1.     The "full purchase price" of the vehicle, collateral charges, finance
             charges, incidental and consequential damages;

      2.     Costs, including expert witness fees and reasonable attorney's fees; and

      3.     For such other relief as this court deems just and proper.
                       COUNT II
               AGAINST BOTH DEFENDANTS
      MAGNUSON-MOSS FEDERAL TRADE COMMISSION ACT

21.   Plaintiff hereby reavers and incorporates by reference all statements and

      allegations previously set forth as if fully rewritten herein.

22.   Plaintiffs is a "Consumer" as defined by 15 U.S.C. § 2301(3).

23.   Defendants are "Suppliers" and a "Warrantors" as defined by 15 U.S.C. § 2301(4)

      & (5).

24.   The vehicle is a "Consumer Product" as defined by 15 U.S.C. § 2301(1).

25.   One or more of the warranties given to Plaintiff by Defendants were a "Written

      Warranty" as defined by 15 U.S.C. § 2301(6) and/or a "Service Contract" as

      defined by 15 USC § 2301(8).

26.   Defendants, through its authorized dealer(s), has been unable, unwilling and/or

      has refused to conform the motor vehicle to the written warranty and/or service

      contract by repairing one or more nonconformities within a reasonable number of

      attempts or a reasonable amount of time.

27.   Plaintiff states that Defendants have been afforded a reasonable opportunity to

      cure the vehicle's nonconformities pursuant to 15 U.S.C. § 2310 (e).

28.   Section 15 U.S.C. § 2310 (d) (1) provides:

      Subject to subsections (a)(3) and (e) of this section, a consumer who is damaged
      by the failure of a supplier, warrantor, or service contractor to comply with any
      obligation under this chapter, or under a written warranty, implied warranty, or
      service contract, may bring suit for damages and other legal and equitable
      relief....
29.   As a direct and proximate result of Defendant's failure to comply with Defendants

      express written and implied warranties and service contract, Plaintiff has and

      continues to suffer damages.

30.   If Defendants maintain a qualified Informal Dispute Resolution Mechanism,

      Plaintiff has resorted to it at least forty (40) days prior to filing this Complaint

      and/or has pursued that process to its completion, as required by 15 U.S.C. § 2310

      (a) and rules promulgated thereunder.

31.   Pursuant to 15 U.S.C. § 2310 (d)(2), Plaintiff seeks all Costs, including attorney's

      fees and expert witness fees.

WHEREFORE, Plaintiff respectfully demands:

      1.      The full purchase price of the vehicle, collateral charges, finance charges,
              incidental and consequential damages;

      2.      Costs, including expert witness fees and reasonable attorney's fees; and

      3.      For such other relief as this court deems just and proper.



                            COUNT III
                    AGAINST BOTH DEFENDANTS
                 OHIO UNIFORM COMMERCIAL CODE

32.   Plaintiff hereby reavers and incorporates by reference all statements and

      allegations previously set forth as if fully rewritten herein.

33.   The defects and nonconformities exhibited by the vehicle constitute a breach of

      contractual and statutory obligations of Defendants, including, but not limited to,

      the following:

      a.     Express Warranty

      b.     Implied Warranty of Merchantability; and
      c.      Implied Warranty of Fitness for a Particular Purpose.

34.   At the time delivery of the vehicle to Plaintiff and at all times subsequent thereto,

      Plaintiff has justifiably relied on Defendants' express and implied warranties,

      obligations and representations with regard to the vehicle.

35.   At the time of delivery of the vehicle and at all times subsequent thereto,

      Defendants were aware that Plaintiff was relying on Defendants' express and

      implied warranties, obligations and representations with regard to the vehicle.

36.   Plaintiff has incurred damage as a direct and proximate result of the Defendants'

      breach and failure to honor its express and implied warranties, obligations and

      representations with regard to the vehicle.

37.   Plaintiff has incurred damage as a direct and proximate result of the failure of

      essential purpose of Defendants' express and implied warranties, obligations and

      representations with regard to the vehicle.

WHEREFORE, Plaintiff respectfully demands:

      1.      The full purchase price of the vehicle, collateral charges, finance charges,
              incidental and consequential damages;

      2.      Costs, including expert witness fees and reasonable attorney's fees; and

      3.      For such other relief as this court deems just and proper.


                             COUNT IV
                     IMPLIED WARRANTY IN TORT

38.   Plaintiff hereby reavers and incorporates by reference all statements and

      allegations previously set forth as if fully rewritten herein.
39.   The defects and nonconformities exhibited by the vehicle constitute a breach of

      contractual, statutory and/or common law obligations of Defendants, including,

      but not limited to, the following:

      a.      Implied Warranty of Merchantability sounding in Tort; and

      b.      Implied Warranty of Fitness for a Particular Purpose sounding in Tort.

40.   At the time delivery of the vehicle to Plaintiff and at all times subsequent thereto,

      Plaintiff has justifiably relied on Defendants' implied warranties, obligations and

      representations with regard to the vehicle.

41.   At the time of delivery of the vehicle and at all times subsequent thereto,

      Defendants were aware that Plaintiff was relying on Defendants' implied

      warranties, obligations and representations with regard to the vehicle.

42.   Plaintiff has incurred damage as a direct and proximate result of the Defendant's

      breach and failure to honor its implied warranties, obligations and representations

      with regard to the vehicle.

WHEREFORE, Plaintiff respectfully demands:

      1.      The full purchase price of the vehicle, collateral charges, finance charges,
              incidental and consequential damages;

      2.      Costs, including expert witness fees and reasonable attorney's fees; and

      3.      For such other relief as this court deems just and proper.


                          COUNT V
              OHIO CONSUMER SALES PRACTICES ACT

43.   Plaintiff hereby reavers and incorporates by reference all statements and

      allegations previously set forth as if fully rewritten herein.
       44.     Section 1345.01 et seq. is commonly known as, and will hereinafter be referred to

               as, the "Ohio Consumer Sales Practices Act" or "CSPA."

       45.     Plaintiff is a "Person," as defined by R.C. § 1345.01 (B).

       46.     Defendants are "Suppliers" and "Persons" as defined by R.C. § 1345.01 (C) &

               (B).

       47.     Plaintiff's purchase of the vehicle is a "Consumer Transaction" as defined by R.C.

               § 1345.01 (A).

              UNFAIR, DECEPTIVE OR UNCONSCIONABLE ACTS GENERALLY

       48.     In connection with said transaction, Defendants committed unfair, deceptive and

               unconscionable acts and practices in violation of R.C. § 1345.02 and R.C. §

               1345.03.

Said acts and practices include, but are not limited to, the following:

       49.     Defendants' representation that the vehicle contained a valid warranty, which

               would cause effective warranty repairs to be made within a reasonable time and

               within the warranty period, was untrue.

       50.     Defendants' representation that the vehicle contained, as a remedy, an effective

               warranty, which would cause effective warranty repairs to be made within a

               reasonable time and within the warranty period, was false.

       51.     Defendants' representation that the vehicle would have the natural benefits of

               being fit for its intended and ordinary purposes and merchantable, was untrue.

       52.     Defendants' representation that the vehicle was fit for ordinary purposes, was

               untrue.

       53.     Defendants' representation that the vehicle was merchantable was untrue.
       54.     Defendants' violation of the Ohio Lemon Law constitutes an unfair, deceptive

               and/or unconscionable sales practice.

       55.     Defendants knowingly committed all of the above referenced unfair, deceptive

               and unconscionable acts and practices.

              ACTS DECLARED UNFAIR, DECEPTIVE OR UNCONSCIONABLE
                          BY A17 ORNEY GENERAL RULES

       56.     In connection with said transaction, Defendants committed acts and practices that

               have been declared to be unfair, deceptive or unconscionable by rules adopted

               pursuant to R.C. § 1345.05 (B)(2).

       57.     Said acts and practices were committed after such rules were made available for

               public inspection pursuant to R.C. § 1345.05 (A)(3).

Said acts and practices include, but are not limited to, the following:

       58.     Defendants never disclosed any defects in connection with the sale of the vehicle,

               as required by O.A.C. 109:4-3-16 (B)(14).

       59.     Defendants may have violated the Motor Vehicle Repairs and Services Rule by

               failing to comply with all the requirements of O.A.C. § 109:4-4-05, 109:4-3-13

               and R.C. 1345.74.

       60.     Defendants knowingly committed all of the above referenced unfair, deceptive

               and unconscionable acts and practices.

              ACTS DECLARED UNFAIR, DECEPTIVE OR UNCONSCIONABLE
                               BY OHIO COURTS

       61.     In connection with said transaction, Defendants committed acts and practices that

               have been declared violations of R.C. § 1345.02 and/or R.C. § 1345.03 by Courts

               of the State of Ohio.
       62.     Said acts and practices were committed after such court decisions were made

               available for public inspection pursuant to R.C. § 1345.05 (A)(3).

Said acts and practices include, but are not limited to, the following:

       63.     Defendants, who had a legal obligation to Plaintiff under the written warranty,

               breached, avoided and/or attempted to avoid its obligations to the Plaintiff, which

               has been declared a violation of the CSPA in Brown v. Spears, No. 8897 (Muni,

               Franklin 1979); Brown v. Lyons, 322 N.E.2d 380 (CP, Hamilton 1974) and

               related cases.

       64.     Defendants exhibited a pattern of inefficiency, stalling and/or incompetency with

               regard to its warranty repair work, which is behavior declared a violation in

               Brown v. Lyons, 332 N.E.2d 380 (CP Hamilton 1974); Pearson v. Tom Harrigan

               Oldsmobile-Nissan. Inc., No. 12411, 1991 WL 214228 (2d Dist. Ct. App.,

               Montgomery, 1991); and Brown v. Spears, No. 8897 (Muni, Franklin 1979).

       65.     Defendants failed to honor its implied warranty of merchantability, which was

               declared a violation of the CSPA in Brown v. Lyons, 322 N.E.2d 380 (CP,

               Hamilton 1974).

       66.     Defendants refuse to accept Plaintiff's revocation of acceptance of goods, which

               was declared to be a violation in Holsinger v. Krystal Klear Sales & Service, Inc,

               No. 91-CV-55 (CP, Meigs 1991) and Price v. Humphries Auto City, Inc., No. 7-

               89-CVE-243 (Muni, New Philadelphia 1990).

       67.     Defendants knowingly committed all of the above referenced unfair, deceptive

               and unconscionable acts and practices.
WHEREFORE, Plaintiff respectfully demand:

      1.     Judgment against Defendants in an amount equal to three times Plaintiff's
             actual damages in excess of $25,000.00 and/or the statutory minimum of
             $200 for each additional unlawful act specified, over and above any treble
             damage award;

      2.     Costs, including expert witness fees and reasonable attorney's fees;

      3.     A declaratory judgment that Defendants' practices herein complained of
             are unfair, deceptive and/or unconscionable; and

      4.     For such other relief as this court deems just and proper.

                                    Respectfully       tted,

                                   /s/ T oth ".Ab••
                                   Timothy . Abeel, Jr. (Ohio Bar #100473)
                                   20 S. Third Street, Suite 210
                                   Columbus, OH 43215
                                   Phone: (888) 830-1474
                                   Fax: (888) 979-8403
                                   Email: www.timothvabeel.com

                                    Counsel for Plaintiff
                                       JURY TRIAL

       A trial by jury in the within action is hereby demanded on all issues except the
determination of reasonable attorney's fees and costs and the determination of which damages
shall be trebled, which are reserved for determination by the Court in the event that Plaintiff
prevails at a trial on the merits.



                                           /s/ T moth I. Abed.
                                           Timothy J. Abeel, Jr. (Ohio Bar #100473)
                                           20 S. Third Street, Suite 210
                                           Columbus, OH 43215
                                           Phone: (888) 830-1474
                                           Fax: (888) 979-8403
                                           Email: www.timothvabeel.com

                                           Counsel for Plaintiff
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of Plaintiff's Complaint

will be served to all parties through the electronic filing system of the Washington County Court

of Common Pleas and served upon all Defendants by the Clerk via U.S. Certified Mail.

Dated: July 29, 2021



                                            /s/ Tim'~i~P ~S/'r.
                                            Timoth . Abeel, Jr. (Ohio Bar #100473)
                                            20 S. Third Street, Suite 210
                                            Columbus, OH 43215
                                            Phone: (888) 830-1474
                                            Fax: (888) 979-8403
                                            Email: www.timothyabeel.com

                                             Counsel for Plaintiff
                     GENER                                                                              Purchase Agreement
                     NEE  RV C:ENTERv®
                      www.generalrv.com
                                                                                          PURCHASER #1
                                                                                          JOSEPH D HONEYCUTT
                                                                                                                                              DATE
                                                                                                                                              06/19/2020
                                                                                          PURCHASER #2                                        Quote It
                      3063 GREENSBURG ROAD                                                                                                     338236
                                                                                          ADDRESS                                             Cuatemerd
                      NORTH CANTON, OH 44720
                        PHONE (330) 896-8977                                              3880 LAUREL RIDGE RD                                  7 5t/“        ,
                                                                                          CITY                                      STATE     ZIP
                        FAX   (330) 896-6655
                                                                                          LOWELL                                      OH 45744
           YEAR      MAKE                                         MODEL                   HOME PHONE                                 COUNTY
©NEW
El USED    2020       PALAZZO                                     37.4 COME IN $164,000   304-210-3599                               WASHINGTON
VEHICLE IDENTIFICATION NUMBER                      ENGINE        ODOMETER                 CELL PHONE el                             CELL PHONE V2
 4UZACJFC2LCLX6605                                                1028                    304-210-3599
COLOR    STOCK NO.             EIGHT/FEE CAT                                              E-MAIL ADDRESS                            SALESPERSON
          215991                                                                          JOEHONEYCUTT16@YAHOO.0 SUMNEY, JEFFREY L
     'ACCE$SOMESAND/OIR                                                       0   00                                       LIST PRICE $              207,497 00

                                                                                          Paint Protection paid to Platinum Ultimate Plus                 2,485 00

                                                                                          Tire Blowout Protection paid to TYRON                           2,185 00

                                                                                          Vehicle Service Contract paid to CORNERSTONE                   12,088 00
                                                                                          Tire & Wheel Protection paid to TIRE SHIELD                     1,269 00
                                                                                          Roadside Assistance paid to COACHNET                             945 00
                                                                                          GAP paid to NSD GAP                                             1,495 00




                                                                                                                  i•
Agreed price includes all factory and dealer rebates, discounts and incentives.                                                  B DOTAL '           227,964 00
                                                                                                                                                     '
                               :Ta
                       DESCFCIRTIOMOFTRADBIN                                    1.TRADE-IN ALLOWANCE                                                   53,500 00
 YEAH                                           MODEL                    TYPE
2017    aTtoom
 VEHICLE IDENTIFICATION NO.
                                                24
                                                         APPRAISAL
                                                                          NA
                                                                         BY
                                                                                          2. OTHER TAXABLE CHARGES mous= ptecravr.crzevre)                 250 00

                                                         $53,500.00                       3. DEALER OR MANUFACTURER FREIGHT                                  0    00
5ZT2FEWB8HA026363
 CURRENT ODOMETER READING         BALANCE OWED TO                   BALANCE OWED
                                          FARMERS./ NA                 $37,357.62 4. PREPARATION CHARGES                                                     0 OD
IF THIS IS FOR A USED MOTOR VEHICLE. THE INFORMATION ON THE WINDOW FORM
(FEDERAL TRADE COMMISSION) IS PART OF THIS AGREEMENT: THE INFORMATION ON THE WINDOW
                                                                                          S. TOTALTAXABLE PRICE                                      174,714 00
FORM OVERRIDES ANY CONTRARY PROVISIONSINTHIS CONTRACTOESALE.
THIS AGREEMENT IS NOT BINDING UPON THE PURCHASER OR THE DEALER UNTIL SIGNED               6, A) SALES TAX                                                12,666 77
BY BOTH PARTIES, OR UNTIL CREDIT TERMS ARE APPROVED AND ACCEPTED BY THE DEALER,
PURCHASER, AND LENDINO INSTITUTION. IF CREDO TERms ARE NOT ACCEPTED, FULL DEPOSIT WILL      B) LICENSE FEE                                                   0    00
BE REFUNDED TO PURCHASER. AGREEMENT BASED UPON AVAILABILITY OF VEHICLE. PURCHASER IS
OF LEGAL Ace IN THIS STATE YOU AREAuTHERVED TO CHECK MY cREINTHIsTORY.
                                                                                            C)TITLE FEE                                                     35 00
                           COMPANY POLICY
Wo must have your trade title, cashier's check, bank money order or a codified 7. LIEN                            37,357 62
cheek for the balance of the purchase price, in addition to your down payment.
A Document Processing Fee of $250.00 will be charged.                          S. TOTAL DELIVERED PRICE          224,773 38
THIS PURCHASE AGREEMENT CONTAINS THE ENTIRE UNDERSTANDING
BETWEEN GENERAL RV AND PURCHASER. NO ONE HAS AUTHORITY TO O. CURRENT DOWN PAYMENT                                      0 00
MAKE ANY REPRESENTATION BEYOND THIS AGREEMENT. NO OTHER
REPRESENTATIONS OR INDUCEMENTS, VERBAL OR WRITTEN HAVE BEEN
MADE, WHICH ARE NOT CONTAINED ON THIS DOCUMENT, PURCHASER 10. CASH DUE ON DELIVERY                                20,000 00
HAS NOT RELIED ON ANYTHING NOT WRITTEN INTO THIS PURCHASE
AGREEMENT SUCH THAT NOTHING ELSE IS THE BASIS OF THE BARGAIN 11. BALANCE                                         204,773 39
OR IS ENFORCEABLE AGAINST GENERAL IW, EVEN IF ALLEGED TO BE A
MISREPRESENTATION. BY SIGNING BELOW, PURCHASER ACKNOWLEDGES THAT PURCHASER HAS RECEIVED A COPY OF THI AGREEMENT AND THAT
PURCHASER HAS READ AND UNDERSTANDS THE TERMS OF THIS AGREEMENT, INCLUDING THOSE PRINTED ON THE REVS SE I , WHICH INCLUDE AN
"AS IS" CLAUSE, A NON-REFUNDABLE DEPOSIT STATEMENT, AND CHOICE OF LAW AND FORUM SECTION CLAUSES INDICATING THA CEMAN LAW APPLIES
TO ALL POTENTIAL DISPUTES AND TWAT ALL CLAIMS MUST BE FILED IN MICHIGAN,

PURCHASER'S SIGNATURE                                                                            SALESMAN'S SIGNATUR
            LEMON LAW NOTICE TO PURCHASER OF NEW VEHICLE

Ohio law requires vehicle manufacturers, either directly or through others, to provide notice to
consumers, in writing, of their lemon law rights at the time of purchase or lease. As such,
please note the following:

"IMPORTANT: IF THIS VEHICLE IS DEFECTIVE, YOU MAY BE ENTITLED UNDER
STATE LAW TO A REPLACEMENT OR TO COMPENSATION."




     ADDITIONAL NOTICE RE: "AS IS" PURCHASE, MICHIGAN LAW APPLYING AND
                 CHOICE OF FORUMNENUE BEING IN MICHIGAN

 "AS IS": I understand that GENERAL RV OFFERS NO WARRANTIES, EXPRESS OR
IMPLIED, ON THIS RV AND THAT I AM PURCHASING THE RV "AS IS" FROM GENERAL RV.
I also understand that the 2-sided Purchase Agreement I signed with General RV is the only
document that contains the terms of my agreement with General RV, even though I may have
executed a financing agreement.

Statement re: Ohio's Lemon Law/Michigan Law & ForumNenue: I have read and
understand the Notice above regarding Ohio's Lemon Law provided to me by General RV.
However, I understand that General RV and I have agreed that if any disputes arise between us
about the RV I am purchasing they will be resolved by a claim filed in Oakland County,
Michigan, with Michigan Law applying, per the terms of our 2-sided Purchase Agreement.

Additional Information: Ohio's lemon law does not apply to all vehicles, and its requirements
pertain to what the manufacturer must do. In addition, it does not apply to certain portions of a
motorhome. This document is for informational purposes only. It is not intended to provide any
legal advice, and it does not alter the terms of your Purchase Agreement with General RV, or
any other purchase documents in any way. For more information, please consult your
manufacturers' warranties, owner's manuals, assistance booklets, and/or other information for
more details.




Signature: General RV has answered all of my questions regarding my purchase of the RV,
and the RV, to my satisfaction. ! am satisfied with the RV's current condition, and I have read
and understand this document.

                                              /15/2020
 urcha er JOSE        HONEYCUTT             Date


                                            N/A
Purchaser                                   Date
                                                                                                                                        6./9£ZH :0/M
                                                             GENERAL RV CENTER
                                                            3063 GREENSBURG RD
                                                           NORTH CANTON OH 44720
                                                              (PH) 330-896-8977


WO #: H23579
Customer 1591663 - HONEYCUTT,                     Stock #: 215991                                   Purchase Date: 19 JUN 20
JOSEPH D                                          Stock Desc: 2020 A-D THOR PALAZZO                 Date In: 19 MAR 21
Address: 3880 LAUREL RIDGE RD                     37.4                                              Promise Date:
      LOWELL, OH                                  Model: 37.4                                       Promise Time:
      45744                                       Serial #: ZDW03740114433                          Schedule Date:
Home Phone: 304-210-3599                          Chassis #: 4UZACJFC2LCLX6605'                     Completed: 25 MAR 21
Work Phone:                                       Mileage:6655                                      Warr. Date: 19 JUN 20
Author:BBOHAYCHYK                                 Key #:
                                                                                                                               601:75111=1:=1
Location: IH                                      Req'n #:                                                                     ====a

Invoice #:                                        License #: R
                                                  Trim:

Job #1 - Warranty
COMPLAINT: CUSTOMER STATES THERE ISA MAJOR WATER LEAK ON THE KITCHEN SLIDE THAT
HAS CONTINUED
"PLEASE SEE W/0 H20336 FOR PREVIOUS NOTES?
CUSTOMER STATES THERE IS A MAJOR LEAK HAPPENING WITH HIS KITCHEN SLIDE OUT. HE
NOTICED WATER COMING IN FROM THE FRONT OF THE KITCHEN SLIDE OUT WHERE THE FIRE
EXSTINGISHER IS ALL THE WAY TO THE BACK BEDROOM. THE FLOORING IS NOW BUBBLED AND
MOLDY. WE WERE NOTABLE TO FIND THE LEAK PREVIOUS, HOWEVER THERE IS DEFINITLY A
LEAK SOMEWHERE. PLEASE ADVISE.

*PREVIOUS WO H18351*
LEAK COMING FROM DINNETTE SLIDE AND GATHERING WATER AT BACK KITCHEN SLIDE IN
BEDROOM. PLEASE GET WITH TIFFAN ON AN EXPLAINATION. NEED TO CHECK INTO THIS.
Couldnt duplicate
Visually Inspected all of the sliderooms when they were open and closed and nothing stuck out to me . I
looked inside and there were signs of water getting In and leads me to the passenger side slide towards the
rear so I started to focus on that. Attached a water hose to a ladder and let the water run while the room
was in on the rear side of the slideroom for approx 20 rains and I was watching on the inside for any water
intrusion and nothing came in. I opened the slideroom and repeated the process, nothing. Closed the room
back and up and did it again, while the room was getting leak tested I checked the other rooms for any
signs of water intrusion and I didnt see anything. I moved the water hose to the front side of the passenger
side slideroom and did another leak test when it was open and closed and no water intruded. Drove the unit
around the lot and back into the bay to see if water shook around and again no signs of water getting in. I
did the same tests on the driver side sliderooms and no water intrusion. The only thing left was to check
and clean the drain cups on all the sliderooms. I inspected and cleaned them out. WMA 2.75
                                                                                                                               ====11
                                                                                                                               rs  a
**This is a goodwill repair that was performed by General RV Center service facility *"
                                                                                                                               ====s
Possible gap in seals at the top corner of the slide room.                                                                     cs:=0:30,0
Inspected the area around the passenger slide room. I didn't see anything that that would cause a leak like
the customer showed the service writer. Water tested by simulating the previous rain we had where the
customer seen the water. Attached a hose to a ladder so it would spray straight up and then fall down like
rain. Did this for over an hour and had no water intrusion into the camper. Changed the way the water
sprayed so it was spraying straight onto the passenger side of the camper. After more then an hour there
was still no water intrusion inside the camper. Moved the hose again to spray from the front of the camper
onto the slide fascia. After 30 minutes I noticed some water coming in at the top comer. Cleaned and
sealed the top corners and then down the edge of the slide column and let the sealant dry over night. Per
the service writer I performed a seal tech with the slide room closed. I seal tech the entire camper and didn't
find any signs of leaks. I open the slide room and pull back the flooring right by the entry steps, I didnt see
any damage to the wood and theres no mold or rot. Laid the flooring back down using linoleum installation
tape.

CRJ 6.0 hours

CAUSE: Water coming in on shwintek rails and failing beyond the drip cups.
CORRECTION: Sprayed water on both sides of slide room. Water is leaking at both side edges of room
near the drip cups. Had a helper spray while I watched for entry point. Water gets in by the shwintek rails
and comes down by the drip cups. Drips past the cups because of how the motor cables are run. They
push down on the drip cup seal and cause the seal to lean forward letting the water drip on the floor
instead. Used mounting cable ties to keep cables from laying on drip cup seals. Cleaned and applied
sikaflex at the end of all six rails. Will retest when sealant dries. Sprayed water again. No leaks. LRD9/ 2.1
hrs
 Labor
 Code            Description                                                  Mechanic              Rate          Total
 Z992            DIAG                                                         LRD9                   N/C           N/C
 Z992            DIAG                                                         LRD9                   WC            N/C
 Z992            DIAG                                                         LRD9                   N/C           N/C
 Other Services
 Code                     Description                                               Qty              Price       Total
 ENV                      ENVIRONMENTAL FEE                                        1,00               N/C         N/C
 FRTCCW                   CRATING ON WARRANTY                                      1.00               N/C         N/C
                          WORKORDER
 FRTUPSW                  UPS ON WARRANTY                                          1.00               N/C        N/C
                          WORKORDERS
 FRTW                     FREIGHT ON WARRANTY                                      1.00               N/C        N/C
                          WORKORDERS
 SSW                      WARRANTY SHOP SUPPLIES                                   1.00               N/C        N/C

                                                                                 Subtotal for Job #1:            0.00

Job #2 -Warranty
COMPLAINT: THE REFRIGERATOR IS NOT WORKING

CAUSE: No problem found.
 Z992           DIAG                                                     LRD9                  N/C          N/C
 Z992           DIAG                                                     LRD9                  N/C          N/C

                                                                            Subtotal tor Job #3:          0.00

Job #4 - Warranty
COMPLAINT: CUSTOMER STATES THEY CAN SEE DAYLIGHT AT THE REAR CONER OF THE
KITCHEN SLIDE WHEN THE ROOM IS OUT.

CAUSE: Seal not laying flat against floor when room is open.

CORRECTION: Inspected slide room. Lower sweep seal at the rear of slide room does not lay flat. Applied
glue to secure seal to drip pan. Applied black urethane sealant also. LRD9 / . 3 hrs
 Labor
 Code           Description                                              Mechanic            Rate          Total
 Z992           DIAG                                                     LRD9                 N/C           N/C

                                                                            Subtotal for Job #4:          0.00

Job #COMM - External
PLEASE COMMUNICATE WITH ME BY:
EMAIL
CELL#
TEXT
 Other Services
 Code                    Description                                          Qty             Price       Total
 FRTCCE                  CRATING ON CASH                                     1.00             0.00        0.00
                         WORKORDER
 FRTE                    FREIGHT ON CASH                                     1.00              0.00       0.00
TERMS:    STRICTLY   CASH   ( UNLESS OTHER ARRANGEMENTS HAVE BEEN MADE)

*** NOTICE ****
ALL SERVICE UNITS MUST BE PICKED UP SAME DAY OF APPOINTMENT.
IF "KEEP YOU CAMPING"CRITICAL PARTS ARE NOT AVAILABLE
CUSTOMER MAY LEAVE THEIR UNIT FREE OF STORAGE CHARGE
UNTIL COMPLETION,

DATE VEH/CLE DROPPED OFF:
DATE OF APPOINTMENT:
REPAIR COMPLETION ➢ATE:
NOTIFIED OF COMPLETION DATE:
DATE RELEASED:

I WENT THROUGH AN "ACTIVE PICK UP PROCESS" AND
/ HAVE INSPECTED ALL OF THE REPAIRS PERFORMED AND THEY ARE TO MY
SATISFACTION.
CUSTOMER SIGNATURE X                       DATE
I/WE THE UNDERSIGNED ACKNOWLEDGE TEE FORGOING AS FACTUAL AND I4WE
HEREBY
ACKNOWLEDGE RECEIPT OF COMPLETED COPY.
ALL LABOR REPAIR CONCERNS MUST BE BROUGHT TO THE
ATTENTION OF SERVICE MANAGEMENT WITH-IN 90 DAYS,

THANK YOU FOR CHOOSING GENERAL R.V. SERVICE CENTERS.


NOTE:
STORAGE FEES START 24 HOURS AFTER COMPLETION ($25.00 A DAY)
                                             3063 GREENSBURG RD                                        65
                                                                                                       m 3
                                            NORTH CANTON OH 44720                                      -0 A)
                                               (PH) 330-896-8977                                       0

                                                                                                           a
                                                                                                           co
Estimate: H37485248                                                                                        cn
                                                                                                           a
Customer: 1591663 - HONEYCUTT,        Stock #: 215991                       Purchase Date: 19 JUN 20       co
JOSEPH D                              Stock Desc: 2020 A-D THOR PALAZZO     Date In: 12 APR 21
Address: 3880 LAUREL RIDGE RD         37.4                                  Promise Date:                  0
                                                                                                           z
      LOWELL, OH                      Model: 37.4                           Promise Time:
       45744                          Serial #: ZDW03740114433              Schedule Date:                 C)
Home Phone: 304-210-3599              Chassis #: 4UZACJEC2LCLX6605          Completed:
                                                                                                           ti
Work Phone:                           Mileage:6655                          Warr. Date: 19 JUN 20
Author:TRMARTIN                       Key #:
Location: IH                          Req'n #:
Invoice #:                            License R
                                      Trim:

Job #1 - Warranty
CUSTOMER WOULD LIKE THOR TO PICK THIS UNIT UP ASAP. THE CUSTOMER STATES THEY USE
THIS UNIT IN THE WINTER AND WOULD LIKE IT COMPLETE BEFORE THEN. PREFERABLY SOONER
BECAUSE THEY WOULD ALSO LIKE TO USE IT IN JULY. PER DEAN ALBANESE - THOR WILL PICK
THE UNIT UP AND FIX THE DAMAGE TO THE FLOOR AND SEE WHY THE VENTS ARE MAKING THE
FLOOR BREATHE. CUSTOMER WOULD ALSO LIKE FOR THOR TO MAKE SURE THE LEAKING SLIDE
ROOM ISSUE IS FIXED AFTER THE REPAIRS WE COMPLETED ON IT(WO#H23579). THE
CUSTOMER WOULD ALSO LIKE TO HAVE THE UNIT RE-PREPPED TO MAKE SURE EVERYTHING IS
IN PROPER WORKING CONDITION. PLEASE GIVE US A PICK UP TIME FOR THIS UNIT AS IT IS AT
GENERAL RV NOW.

 Other Services
 Code             Description                                     Qty       Price          Total
                                 ,                                           4 cn           4 CA
                                 GENERAL RV CENTER
                                 3063 GREENSBURG RD
                                  NORTH CANTON OH
                                         US
                                       44720
                                    330-896-8977

                              CUSTOMER WORK ORDER # H15756

 Completed:   16 OCT 20                    Customer: 1591663 - HONEYCUTT, JOSEPH
 Invoice #:   GD0112                        Address: 3880 LAUREL RIDGE RD
    Author:   TRMARTIN                               LOWELL, OH
  Stock No:   215991                                  45744
 Year/Make:   2020 A-D THOR PALAZZO      Home Phone: 304-210-3599
     Model:   37.4                       Work Phone:
 Serial No:   ZDW03740114433          Purchase Date: 19 JUN 20
Thassis No:   4UZACJEC2LCLX6605             Date In: 02 OCT 20
   Mileage:   6170.2                   Promise Date:
    Key No:                           Schedule Date:
  Location:   IH                         License No: R
   Reqn No:                                    Trim:
Tarr. Date:   19 JUN 20                Promise Time:
  Cust PO#:

 *****************************************************************************
'oh #   Description        JOB INFORMATION
 *****************************************************************************
        COMPLAINT: CUSTOMER STATES THE TOUCH PAD IN THE DASH CUTS OUT NOTICED
                    nmnm WTTW WTIMPq
                                PAGE 2

Work Order : HI5756

    CAUSE:      Screws loose on grill. Latch stick for hood
    CORRECTION: Install washer and nut. Lube latch open and close 5 times
                GJC   40
    COMPLAINT: CUSTOMER STATES THE HEAD LIGHTS NEED ADJUSTED(THEY POINT
                TO THE GROUND)
                .5 $82.50 IF NOT WARRANTABLE
    CAUSE:      Customer request
    CORRECTION: Adjust headlights up 2 inches GJC .50
    COMPLAINT: CUSTOMER STATES THE FRIDGE DOES NOT GET COOL(INSIDE IS 55
                DEGREES IIN FRIDGE AND THE ICE PACKS IN THE DOOR OF FREEZE
                DO NOT FREEZE)
                .5 $82.50 IF NOT WARRANTABLE
    CAUSE:      Don't know
    CORRECTION: Put glass of water in freezer food zone in for 24 hours
                freezer frozen water food zone is 36 GJC .50
    COMPLAINT: CUSTOMER STATES THE WHITE CEILING TRIM IN THE BUNK BEDROOM
                ABOVE CAB IS COMING OFF
                .5 $82.50 IF NOT WARRANTABLE
    CAUSE:      Wrapped
    CORRECTION: SOP Ceiling. Snap in molding   W 1 inch L 8 feet GJC
    COMPLAINT: CUSTOMER STATES THE INSULATION MIGHT HAVE HOLES IN IT,
                THERE IS LEAKS AROUND THE SLIDEROOMS WHEN IT RAINS AND THE
                SLIDES WERE IN.(WATER STAINS ON FLOOR)
                .5 $82.50 IF NOT WARRANTABLE
    CATWR -     Nn nrnhlpm fnirm9
                                    PAGE 3

     Work Order : H15756

.3       CORRECTION: SOP. Clip SOP. GJC .10
.4       COMPLAINT: CUSTOMER STATES WHEN HE OPENFn UP THE FAN IN THE BATHROOM
                     THERE WAS ALOT OF AIR THAT CAME OUT FROM UNDER THE
                     SINK(NOT THE DRAWER) IS THIS NORMAL?
.4       CAUSE:      Normal
.4       CORRECTION: With fan on and bathroom door closed, air will be pulled
                     from under sink.

                     GJC .30
5        COMPLAINT:  CUSTOMER STATES THEY NOTICED A NOISE WHILE DRIVING AND
                     WASNT SURE IF IT WAS THE MUD FLAP INFRONT OF THE FRONT
                     TIRES OR THE HOOD THAT SOUNDED LOOSE. NEED TO TEST DRIVE
                     UNIT TO FIND OUT.
5        CAUSE:      Mud flaps Loose
5        CORRECTION: 4 mud flaps on front wheels install 6 screews on each mud
                     flips GJC..50 DIG and ..70 repair
6        COMPLAINT: CUSTOMER STATES THE LIVING ROOM SLIDE BEHIND THE DRIVERS
                     SEAT MAKES A LOUD SQUEAKING NOISE WHEN PUTTING THE UNIT
                     OUT. PLEASE ADVISE
                     .5 $82.50 IF NOT WARRANTABLE
6        CAUSE:      Wheels on room no lube on them dry
6        CORRECTION: Lube all 6 rails and floor rollers run in and out 10 times
                      sound good GJC .50
7        COMPLAINT: CUSTOMER STATES THAT WITH THE TWO A/CS IN THE UNIT AND A
                     THIRD ONE THE PLUGGED INTO THE WINDOW. THE COOL TEMP ONLY
                                  PAGE 4

  Work Order : H15756

*****************************************************************************
lab Code Job# Description        LABOUR                        Rate     Total
*****************************************************************************
992        1 DIAG                               GJC               W     -N/C-
992        2 DIAG                               GJC               W     -N/C-
992        3 DIAG                               GJC               W     -N/C-
992        4 DIAG                               GJC          165.00     82.50
992        5 DIAG                               GJC               W     -N/C-
992        6 DIAG                               GJC               W     -N/C-
992        7 DIAG                               GJC          165.00     82.50
992        8 DIAG                               GJC               W     -N/C-
992        9 DIAG                               GJC               W     -N/C-
992       10 DIAG                               GJC               W     -N/C-
992       11 DIAG                               GJC               W     -N/C-
992       12 DIAG                               GJC               W     -N/C-
992       13 DIAG                               GJC               W     -N/C-
992       14 DIAG                               GJC          165.00     49.50
992       15 DIAG                               GJC               W     -N/C-
992       16 DIAG                               GJC               W     -N/C-
992       17 DIAG                               GJC          165.00     82.50
992       18 DIAG                                            165.00      0.00
990     TESY COURTESY INSPECTION-DO NOT INCLUDE              165.00      0.00
990     2020 WINTERIZE WITH ANTIFREEZE          GJC          165.00    247.50
992       10 DIAG                               GJC               W     -N/C-
c0:1",    in no.                                arrc              w     -NT/r-
                                   PAGE 5

  Work Order : H15756

)ATE RELEASED:

: WENT THROUGH AN "ACTIVE PICK UP PROCESS" AND
  HAVE INSPECTED ALL OF THE REPAIRS PERFORMED AND THEY ARE TO MY
;ATISFACTION.
MSTOMER SIGNATURE X                        DATE
:/WE THE UNDERSIGNED ACKNOWLEDGE THE FORGOING AS FACTUAL AND I/WE
[EREBY
ACKNOWLEDGE RECEIPT OF COMPLETED COPY.
,LL LABOR REPAIR CONCERNS MUST BE BROUGHT TO THE
TTENTION OF SERVICE MANAGEMENT WITH-IN 90 DAYS,

'HANK YOU FOR CHOOSING GENERAL R.V. SERVICE CENTERS.


nTE:
TORAGE FEES START 24 HOURS AFTER COMPLETION ($25.00 A DAY)
                                 GENERAL RV CENTER
                                 3063 GREENSBURG RD
                                  NORTH CANTON OH
                                         US
                                       44720
                                    330-896-8977

                              CUSTOMER WORK ORDER # H17462

 Completed:   21 NOV 20                    Customer: 1591663 - HONEYCUTT, JOSEPH
 Invoice #:                                 Address: 3880 LAUREL RIDGE RD
    Author:   TRMARTIN                               LOWELL, OH
  Stock No:   215991                                  45744
 Year/Make:   2020 A-D THOR PALAZZO      Home Phone: 304-210-3599
     Model:   37.4                       Work Phone:
 Serial No:   ZDW03740114433          Purchase Date: 19 JUN 20
Ihassis No:   4UZACJEC2LCLX6605             Date In: 02 NOV 20
   Mileage:   6170.2                   Promise Date:
    Key No:                           Schedule Date:
  Location:   IH                         License No: R
   Reqn No:                                    Trim:
Tarr. Date:   19 JUN 20                Promise Time:
  Cust PO#:


rob #   Description        JOB INFORMATION
:*****************************************************************************
        COMPLAINT: PLEASE INSTALL SOP RADIO
                               PAGE 2

Work Order : H17462

    CORRECTION: Removed dinette seat cushions and bases. Removed seat
                belts. Removed old Lino. Cut new Lino to size. Installed
                on floor. Reinstalled seat belts. Reinstalled seat bases
                and cushions. DCJ 3.0 hours
    COMPLAINT: PLEASE INSTALL SOP TRIM IN BUNK ROOM ABOVE CAB
                auth# PA603097
                .2 TO INSTALL

                *PREVIOUS WO# H15756*
                CUSTOMER STATES THE WHITE CEILING TRIM IN THE BUNK BEDROOM
                ABOVE CAB IS COMING OFF
                .5 $82.50 IF NOT WARRANTABLE
                Wrapped
                SOP ceiling. Snap in molding   W 1 inch L 8 feet GJC
    CAUSE:      Bad trim piece
    CORRECTION: Removed old trim piece.  Cut new piece to length.
                Installed new piece. DCJ .20 hours
    COMPLAINT: PLEASE INSTALL SOP SCREEN CLIP IN WINDOW ABOVE KITCHEN
                SINK
                auth# PA603097
                .1 TO INSTALL

                *PREVIOUS WO# H15756*CUSTOMER STATES THE SCREEN IN THE
                KITCHEN ABOVE SINK HAS A MISSING CLIP TO HOLD THE SCREEN
                                                PAGE 3

   Work Order : H17462


:xcode       Job#      Description            EXTRAS                 Qty     Price      Total

'RTUPSW           1    UPS ON WARRANTY WORKORDERS                  1.00             W   -N/C-
:SW               1    WARRANTY SHOP SUPPLIES                      1.00             W   -N/C-

                                                                   Parts   Total:       0.00
                                                                  Labour   Total:       0.00
                                                                  Sublet   Total:       0.00
                                                                  Extras   Total:       0.00
                                                              Work Order   Total:       0.00




ERMS:        STRICTLY           CASH   ( UNLESS OTHER ARRANGEMENTS HAVE BEEN MADE)

** NOTICE ****
IL SERVICE UNITS MUST BE PICKED UP SAME DAY OF APPOINTMENT.
F "KEEP YOU CAMPING"CRITICAL PARTS ARE NOT AVAILABLE
USTOMER MAY LEAVE THEIR UNIT FREE OF STORAGE CHARGE
NTIL COMPLETION.

ATE VEHICLE DROPPED OFF:
.7\mr     7Ni0nnTio-mms-no.m.
                      PAGE 4

Work Order : H17462
                                 GENERAL RV CENTER
                                 3063 GREENSBURG RD
                                  NORTH CANTON OH
                                         US
                                       44720
                                    330-896-8977

                              CUSTOMER WORK ORDER # H18351

 Completed:   04 DEC 20                    Customer: 1591663 - HONEYCUTT, JOSEPH
 Invoice #:                                 Address: 3880 LAUREL RIDGE RD
   -Author:   TRMARTIN                               LOWELL, OH
  Stock No:   215991                                  45744
 Year/Make:   2020 A-D THOR PALAZZO      Home Phone: 304-210-3599
     Model:   37.4                       Work Phone:
 Serial No:   ZDW03740114433          Purchase Date: 19 JUN 20
 hassis No:   4UZACJEC2LCLX6605             Date In: 18 NOV 20
   Mileage:   6171                     Promise Date:
    Key No:                           Schedule Date:
  Location:   TH                         License No: R
   Reqn No:                                    Trim:
'arr. Date:   19 JUN 20                Promise Time:
  Cast PO#:
*****************************************************************************
'oh #   Description        JOB INFORMATION
 *****************************************************************************
       COMPLAINT:    LEAK COMING PROM DINNETTE SLIDE AND GATHERING WATER AT
                                  PAGE 2

  Work Order : H18351

*****************************************************************************
ab Code Job# Description        LABOUR                         Rate     Total
*****************************************************************************
992       1 DIAG                                WMA               W     -N/C-
992       2 DIAG                                                  W     -N/C-
992       1 DIAG                                WMA.              W     -N/C-

*****************************************************************************
xcode    Job# Description       EXTRAS                 Qty    Price     Total
*****************************************************************************
NV          1 ENVIRONMENTAL FEE                       1.00        W     -N/C-
RTCCW       1 CRATING ON WARRANTY WORKORDER           1.00        W     -N/C-
RTUPSW      1 UPS ON WARRANTY WORKORDERS              1.00        W     -N/C-
RTW         1 FREIGHT ON WARRANTY WORKORDERS          1.00        W     -N/C-
SW          1 WARRANTY SHOP SUPPLIES                  1.00        W     -N/C-

                                                     Parts   Total:     0.00
                                                    Labour   Total:     0.00
                                                    Sublet   Total:     0.00
                                                    Extras   Total:     0.00
                                                Work Order   Total:     0.00
                                  PAGE 3

  Work Order : H18351

TORAGE FEES START 24 HOURS AFTER COMPLETION ($25.00 A DAY)
                                GENERAL RV CENTER
                                3063 GREENSBURG RD
                                 NORTH CANTON OH
                                        US
                                      44720
                                   330-896-8977

                             CUSTOMER WORK ORDER # H20336

Completed:   13 JAN 21                    Customer: 1591663 - HONEYCUTT, JOSEPH
Invoice #:                                 Address: 3880 LAUREL RIDGE RD
   Author:   TRMARTIN                               LOWELL, OH
 Stock No:   215991                                  45744
Year/Make:   2020 A-D THOR PALAZZO      Home Phone: 304-210-3599
    Model:   37.4                       Work Phone:
Serial No:   ZDW03740114433          Purchase Date: 19 JUN 20
hassis No:   4UZACJEC2LCLX660S             Date In: 08 JAN 21
  Mileage:   0                        Promise Date:
   Key No:                           Schedule Date:
 Location:   IH                         License No: R
  Reqn No:                                    Trim:
arr. Date:   19 JUN 20                Promise Time:
 Cust PO#:
*****************************************************************************
ob #   Description        JOB INFORMATION
*****************************************************************************
       COMPLAINT:   CUSTOMER STATES THERE IS A MAJOR LEAK HAPPENING WITH HIS
                               PAGE 2

Work Order : H20336

                around and again no signs of water getting in. I did the
                same tests on the driver side sliderooms and no water
                intrusion. The only thing left was to check and clean the
                drain cups on all the sliderooms. I inspected and cleaned
                them out. WMA 2.75

                ** This is a goodwill repair that was perfoLmed by General
                RV Center service facility **
    CAUSE:      Possible gap in seals at the top corner of the slide room.

    CORRECTION: Inspected the area around the passenger slide room. I
                didn't see anything that that would cause a leak like the
                customer showed the service writer. Water tested by
                simulating the previous rain we had where the customer
                seen the water. Attached a hose to a ladder so it would
                spray straight up and then fall down like rain. Did this
                for over an hour and had no water intrusion into the
                camper. Changed the way the water sprayed so it was
                spraying straight onto the passenger side of the camper.
                After more then an hour there was still no water intrusion
                inside the camper. Moved the hose again to spray from the
                front of the camper onto the slide fascia. After 30
                minutes I noticed some water coming in at the top coiner.
                Cleaned and sealed the top corners and then down the edge
                                    PAGE 3

  Work Order : H20336

                                                        Parts   Total:   0.00
                                                       Labour   Total:   0.00
                                                       Sublet   Total:   0.00
                                                       Extras   Total:   0.00
                                                   Work Order   Total:   0.00




ERMS:    STRICTLY   CASH   ( UNLESS OTHER ARRANGEMENTS HAVE BEEN MADE)

** NOTICE ****
LL SERVICE UNITS MUST BE PICKED UP SAME DAY OF APPOINTMENT.
F "KEEP YOU CAMPING"CRITICAL PARTS ARE NOT AVAILABLE
USTOMER MAY LEAVE THEIR UNIT FREE OF STORAGE CHARGE
NTIL COMPLETION.

ATE VEHICLE DROPPED OFF:
ATE OF APPOINTMENT:
EPAIR COMPLETION DATE:
OTIFIED OF COMPLETION DATE:
ATE RELEASED:

WENT THROUGH AN "ACTIVE PICK UP PROCESS" AND
                          PAGE 4

Work Order : H2 0 3 3 6
